—Per Curiam.
Respondent was admitted to practice by this Court in 1980. He maintained a law office in the District of Columbia, where he was also admitted to practice in 1980.
Petitioner, the Committee on Professional Standards, moves for an order reciprocally disciplining respondent (see, 22 NYCRR 806.19) by reason of his disbarment by the District of Columbia Court of Appeals in 1994. Respondent was disbarred for professional misconduct including repeated acts involving reckless misappropriation of client funds.
Upon this record and having considered all of the papers *660submitted by respondent, we grant petitioner’s motion and further conclude that the interests of justice will be served by imposing upon respondent the same discipline in this State as was imposed in the District of Columbia, namely disbarment.